       Case 2:20-cr-00005-SMJ       ECF No. 75    filed 08/10/20   PageID.296 Page 1 of 4
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



1                                                                       Aug 10, 2020
                                                                            SEAN F. MCAVOY, CLERK

2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                     No. 2:20-cr-00005-SMJ-01
5                                                      2:20-cr-00005-SMJ-02
                                Plaintiff,
6
                  v.                               ORDER GRANTING
7                                                  DEFENDANTS’ MOTION TO
     MONICA PESINA (01) and                        CONTINUE TRIAL
8    NICHOLAS SEAN CARTER (02),

9                               Defendants.

10

11         Before the Court is the Defendants’ Motion to Continue Trial, ECF No. 72.

12   In light of the ongoing public health crisis caused by the outbreak of the Coronavirus

13   Disease 2019 (COVID-19) and the current status of Benton and Yakima Counties

14   in the phased Safe Start plan announced by Washington Governor Jay Inslee, the

15   Court finds that it is in the interests of justice to continue the trial currently set for

16   September 28, 2020 to December 7, 2020. Therefore, the unopposed motion to

17   continue, ECF No. 72, is GRANTED.

18                                           TRIAL

19         Consistent with Eastern District of Washington General Order 20-101-8, the

20   jury trial currently set to commence on September 28, 2020 is STRICKEN and




     ORDER GRANTING DEFENDANTS’ MOTION TO CONTINUE TRIAL – 1
       Case 2:20-cr-00005-SMJ      ECF No. 75    filed 08/10/20   PageID.297 Page 2 of 4




1    RESET to December 7, 2020 at 9:00 A.M. in Richland. The Court finds failing

2    to reschedule the jury trial poses an undue risk of transmission of the virus,

3    including to Defendant, counsel, Court staff, law enforcement personnel, and the

4    public at large. Moreover, the impact of public health advisories has reduced the

5    availability of Court staff to conduct the jury trial as scheduled.

6                               PRETRIAL CONFERENCE

7          The pretrial conference, ECF No. 71, currently set for August 27, 2020, is

8    STRICKEN and RESET to November 12, 2020 at 9:00 A.M. in Richland

9    Courtroom 189 before Judge Salvador Mendoza, Jr.

10         Accordingly, IT IS HEREBY ORDERED:

11         A.     The jury trial, currently set to commence on September 28, 2020 is

12                STRICKEN and RESET to December 7, 2020 at 9:00 A.M. in

13                Richland. The final pretrial conference will commence at 8:30 A.M.

14                on the first day of trial.

15         B.     The Court finds, given the outbreak of the COVID-19 virus, that

16                failing to reschedule the jury trial would result in undue risk to

17                Defendant, counsel, law enforcement, Court staff, and the public at

18                large. The Court also finds the impact of public health advisories on

19                the availability of Court staff requires the hearing be rescheduled. The

20                Court, therefore, finds the ends of justice served by resetting the jury




     ORDER GRANTING DEFENDANTS’ MOTION TO CONTINUE TRIAL – 2
      Case 2:20-cr-00005-SMJ   ECF No. 75   filed 08/10/20   PageID.298 Page 3 of 4




1               trial in this matter outweigh the best interest of the public and

2               Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

3         C.    Pursuant to 18 U.S.C. § 3161(h)(7)(A) and General Order No. 20-101-

4               8, the Court DECLARES EXCLUDABLE from Speedy Trial Act

5               calculations the period from September 28, 2020, the date presently

6               set for trial, through December 7, 2020, the new trial date, as the

7               period of delay required by the interests of justice as to both

8               Defendants.

9         D.    In light of the delay associated with this Order, the remaining case

10              management dates and deadlines in this matter are amended as follows:

11                                          Current                Revised
                                          Date/Deadline          Date/Deadline
12   All pretrial motions, including
     discovery motions, Daubert
13                                        July 23, 2020          October 8, 2020
     motions, and motions in limine,
     filed
14   PRETRIAL CONFERENCE                 August 27, 2020       November 12, 2020
     Deadline for motions to continue      9:00 AM –              9:00 A.M. –
15   trial                                RICHLAND               RICHLAND
     CIs’ identities and willingness to
16   be interviewed disclosed to         August 28, 2020       November 23, 2020
     Defendant (if applicable)
17
     Grand jury transcripts produced
     to Defendant                                              November 23, 2020
18                                       August 14, 2020
                   Case Agent:                                 November 23, 2020
                                         August 28, 2020
                   CIs:                                        November 23, 2020
19                                       August 14, 2020
                   Other Witnesses:
20   Exhibit lists filed and emailed to
                                        September 4, 2020      November 30, 2020
     the Court



     ORDER GRANTING DEFENDANTS’ MOTION TO CONTINUE TRIAL – 3
       Case 2:20-cr-00005-SMJ    ECF No. 75   filed 08/10/20   PageID.299 Page 4 of 4




1    Witness lists filed and emailed to
                                          September 4, 2020      November 30, 2020
     the Court
2    Trial briefs, jury instructions,
     verdict forms, and requested voir
3                                         September 4, 2020      November 23, 2020
     dire filed and emailed to the
     Court
4    Exhibit binders delivered to all      September 18,
                                                                 November 23, 2020
     parties and to the Court                  2020
5    Delivery of JERS-compatible
                                           September 18,
     digital evidence files to the                               November 30, 2020
6                                              2020
     Courtroom Deputy
                                           September 18,
7    Trial notices filed with the Court                          November 23, 2020
                                                2020
8    Technology readiness meeting          September 18,
                                                                 November 30, 2020
     (in-person)                                2020
9                                          September 28,
                                                                  December 7, 2020
                                                2020
                JURY TRIAL                                           9:00 AM -
10                                           9:00 AM -
                                                                    RICHLAND
                                            RICHLAND
11

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

14   Service.

15         DATED this 10th day of August 2020.

16

17                      _________________________
                        SALVADOR MENDOZA, JR.
18                      United States District Judge

19

20



     ORDER GRANTING DEFENDANTS’ MOTION TO CONTINUE TRIAL – 4
